Citation Nr: 0309357	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus with cataracts, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for diverticulosis 
(with history of diverticulitis, gastritis, achalasia, 
esophagitis and dysphagia), currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to an increased evaluations 
for diabetes mellitus (currently evaluated as 20 percent 
disabling) and diverticulosis (currently evaluated as 10 
percent disabling), and denied entitlement to service 
connection for hypertension (claimed as secondary to service-
connected diabetes mellitus).  

We note that the September 1999 rating decision on appeal 
denied the veteran's application to reopen his previously 
denied claim of entitlement to service connection for an eye 
disability for failure to present new and material evidence.  
In a March 2001 Board decision we found that new and material 
evidence had been submitted and reopened the veteran's claim 
for service connection for an eye disability and remanded the 
case to the RO for de novo adjudication of this issue and for 
further evidentiary and procedural development of the issues 
described in the preceding paragraph.  In a September 2002 RO 
rating decision, service connection was granted for cataracts 
as secondary to diabetes mellitus and the veteran was 
diagnostically rated for diabetes mellitus and cataracts as a 
single disabling entity.  The 20 percent evaluation assigned 
for diabetes mellitus and cataracts, the 10 percent 
evaluation assigned for diverticulosis and the denial of 
service connection for hypertension were confirmed and 
continued.  The case was returned to the Board in January 
2003 and the veteran now continues his appeal.  




FINDINGS OF FACT

1.  The veteran's diabetes mellitus currently requires 
treatment involving a daily single injection of human insulin 
and a restricted diet.

2.  The veteran's cataracts do not result in impairment of 
his visual acuity.  

3.  Diverticulosis (with history of diverticulitis, 
gastritis, achalasia, esophagitis and dysphagia) is currently 
predominantly represented by symptoms of esophageal stricture 
which produces moderate impairment.

4.  Hypertensive vascular disease did not have its onset in 
active service and is not the result of service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with cataracts have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 4.119, 
Diagnostic Codes 6028, 7913 (2002).

2.  The criteria for a 30 percent evaluation for 
diverticulosis (with history of diverticulitis, gastritis, 
achalasia, esophagitis and dysphagia) have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code 7327-7203 (2002).

3.  Hypertensive vascular disease was not incurred in active 
service and is not proximately due to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the March 2001 remand.  He has also been provided 
with VA examinations which address the increased rating 
claims on appeal and a medical nexus opinion addressing the 
service connection issue has also been obtained and 
associated with the evidence.  See Charles v. Principi, No. 
01-1536 (U.S. Vet. App. Oct. 3, 2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to an increased evaluation for diabetes 
mellitus with cataracts, currently evaluated as 20 percent 
disabling.

The veteran's service medical records show onset of diabetes 
mellitus during active duty in December 1984.  In a November 
1987 rating decision he was granted service connection and a 
10 percent rating for diabetes mellitus.  In an April 1989 
rating decision he was granted an increased rating, to 20 
percent, for this disability.  In June 1999 he reopened his 
claim and sought an increased evaluation for diabetes 
mellitus.  In the course of this appeal his diagnostic rating 
was modified to include  diabetes mellitus with cataracts.  
Evidence pertinent to the appeal consists of VA outpatient 
treatment records dated 1998 - 2001 which show that he 
formerly used oral hypoglycemic agents to treat his disease 
until approximately 1998 when he was placed to a regimen of 
one human insulin injection per day for diabetes.  VA medical 
examination reports associated with the claims file are as 
follows:

According to the the report of a July 1999 VA examination, 
the veteran stated that he had hypoglycemic symptoms very 
seldom.  He stated that when he mowed his lawn he was careful 
to keep a piece of candy in his pocket and reported that he 
may have a hypoglycemic spell once per month which was 
usually brought on by increased physical activity.  He denied 
having ever been in a diabetic coma and his history did not 
include any incidences of hospitalization relating to 
diabetes.  He maintained a light diet which was high in 
vegetables and low in sweets.  He walked an average distance 
of 1.5 miles per day five times per week, performed arm and 
leg exercises five days per week, mowed his own lawn and his 
neighbor's lawn and was employed by his police department.  
He visited his diabetic care provider every three months.  

VA examination of the veteran's eyes in July 1999 shows that 
he denied having received treatment for any diabetic eye 
problems or for laser eye surgery in the past.  Objective 
examination revealed refraction of his right eye of +.50 with 
best-corrected vision of 20/20.  Refraction of his left eye 
was +.75 with best-corrected vision of 20/20.  His corneas 
and lenses were clear and his anterior chambers were deep and 
clear.  His pupils were equal and reactive to light, his 
extraocular muscles were orthophoric with full gaze and his 
visual fields were grossly full.  His fundus examination 
indicated a .3 cup disc ratio with pink and sharp margins.  
His macular vessels and periphery were within normal limits.  
The impression was hyperopia with presbyopia, bilaterally.  
The examiner commented that the veteran did not have any 
objective eye findings which were abnormal on this 
examination.  His hyperopic refractive error and presbyopia 
were mild and normal for his age and corrected with 
prescription bifocal lenses.

VA neurological examination in July 1999 revealed that the 
veteran reported only minimal neurological symptoms which 
consisted of occasional transient numbness in either lower 
extremity, especially after sitting for long periods.  
However, he denied having lasting loss of feeling and stated 
that he only experienced questionable mild numbness in his 
feet.  He denied having significant headaches and reported 
that he experienced only occasional mild, typical tension 
headaches.  No other significant neurological symptoms were 
reported.  Objective examination revealed no substantial 
findings and the impression was minimal neurologic symptoms 
and minimal findings which were confined to slightly 
decreased ankle jerks, bilaterally, that may be compatible 
with early diabetic neuropathy.  However, the examiner opined 
that the veteran had neither symptoms nor signs of a 
disabling nature at the current time.

A September 2000 outpatient treatment report shows that the 
veteran reported experiencing hypoglycemic episodes at least 
once per month in which he would feel weak and dizzy.  He 
denied feeling numbness or tingling in his extremities.  

A January 2001 outpatient treatment report shows that the 
veteran reported experiencing no hypoglycemic symptoms of 
dizziness or weakness and also denied having blurred vision.  
He complained of occasional numbness and tingling sensations 
in both upper extremities.  Neurological examination revealed 
that he had a grossly intact neurological system with normal 
strength and sensation throughout all extremities and 2+/4 
reflexes in both upper and both lower extremities.

VA examination of the veteran's eyes in October 2001 shows 
that refraction of his right eye was +1.00 with best 
corrected vision of 20/20.  Refraction of his left eye was 
+.50 +.50 at Axis 32 with best corrected vision of 20/20.  
His corneas were clear, his anterior chambers were deep and 
clear, and his lenses revealed 1+ cortical type cataract 
change, bilaterally.  His extraocular muscles were 
orthophoric with full gaze.  Fundus examination indicated a 
.3 cup disc ratio with pink and sharp margins.  He had full 
visual fields and his maculae, vessels and periphery were 
within normal limits.  The impression was mild cortical 
cataract changes of both eyes.  The examiner commented that 
the veteran had very mild cortical cataract formation in both 
eyes which were not visually significant at the time and 
there was no evidence of diabetic retinopathy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran's service-connected diabetes mellitus with 
cataracts is currently rated 20 percent disabling.  Diabetes 
is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which 
provides for a 20 percent evaluation when the evidence shows 
that the disease requires insulin and a restricted diet, or; 
use of an oral hypoglycemic agent and restricted diet.  
Assignment of a 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and a 
regulation of activities.  Assignment of a 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or  twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Assignment of a 
100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

We have considered rating the veteran for disability 
associated with his bilateral cataracts which have been 
associated with his diabetes mellitus and service-connected.  
The rating schedule for cataracts is contained in 38 C.F.R. 
§ 4.84a, Diagnostic Code 6028, which provides that pre-
operative cataracts are to be rated based on impairment of 
vision.  In the present case, however, the veteran's impaired 
vision is very minor and has been corrected to 20/20 in each 
eye through use of corrective lenses.  Furthermore, the 
evidence shows that his current decreased visual acuity is 
due to the normal aging process and is not attributable to 
his cataracts.  The cataracts in each eye were considered to 
be very mild and not visually significant at the time of 
examination in October 2001.  We therefore conclude that 
these cataracts are noncompensably disabling.  As stated 
previously, Diagnostic Code 7913 considers noncompensable 
complications of diabetes mellitus such as the veteran's 
cataracts to be part of the diabetic process.  

The medical evidence associated with the claims file shows 
that the veteran's diabetes mellitus requires a daily single 
injection of insulin and a restricted diet.  However, there 
are no restrictions on his physical activities.  His 
neurological symptoms are very minimal, with only very 
occasional sensations of numbness and tingling in his 
extremities.  He experiences hypoglycemic episodes at least 
once per month, but he reports that he anticipates these 
episodes and prepares himself accordingly by provisioning 
himself with a source of quick sugar in close reach prior to 
engaging in physical activity.  The medical examination 
reports show that he is employed and that he is able to 
perform physically intensive chores such as mowing his lawn 
as well as his neighbor's lawn.  He performs exercise five 
times a week which involves walking distances of over a mile 
and also regular exercises of his upper and lower 
extremities.  There is no history of hospitalization for his 
diabetes.  In view of this evidence we find that the evidence 
does not demonstrate that his diabetes symptoms have met the 
criteria for assignment of an evaluation greater than 20 
percent.  Because the evidence in this case is not 
approximately balanced wit respect to this issue, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
for an increased rating for diabetes mellitus with cataracts 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an increased evaluation for 
diverticulosis (with history of diverticulitis, gastritis, 
achalasia, esophagitis and dysphagia), currently evaluated as 
10 percent disabling.

The veteran's service medical records show treatment for 
diverticulitis and gastritis during service.  In a November 
1987 rating decision the RO granted him service connection 
and a noncompensable evaluation for diverticulitis, inactive, 
with diverticula of the colon with history of gastritis, 
inactive, with mild achalasia.  In an April 1989 rating 
decision he was granted an increased rating, to 10 percent, 
for this gastrointestinal disability.  In June 1999 he 
reopened his claim and sought an increased evaluation for 
diverticulosis.

The report of a July 1999 VA esophagram and upper 
gastrointestinal series shows that the veteran was able to 
swallow the barium involved in the test without any 
difficulty.  The series revealed normal mucosal folds within 
his esophagus with no obstruction.  Minimal gastroesophageal 
reflux was demonstrated during the examination.  No other 
significant abnormalities were identified.  The examiner 
found the appearance of the veteran's stomach, duodenum and 
proximal small bowel to be satisfactory.  The diagnostic 
impression was minimal gastroesophageal reflux was 
demonstrated and that the remainder of the examination was 
within normal limits.

The report of a July 1999 VA air contrast barium enema of the 
veteran's colon shows that there was no evidence of 
obstruction within the colon.  Multiple diverticula were 
noted arising throughout the colon and appeared to be more 
prominent on the left side.  Some residual fecal material was 
noted within the colon and the examiner commented that 
because of this small polyps were difficult to exclude.  The 
veteran's appendix was opacified and no reflux was noted in 
the terminal ileum.  The diagnostic impression was marked 
diverticulosis of the colon.  Small polyps were difficult to 
exclude as there was some residual fecal material within the 
colon.  No other significant abnormalities were noted.

The report of an October 2001 VA examination of the veteran's 
upper gastrointestinal tract shows that he complained of 
experiencing flare-ups of gastrointestinal symptoms, 
described as a dull, nagging type of pain in his mid-
abdominal area, approximately 2 - 3 times over a six-month 
period with each episode lasting 2 - 3 days in duration.  He 
reported that he did not consult a physician during these 
flare-ups but used nonprescription antacids to relieve his 
symptoms.  He denied prior admission to the hospital for 
treatment of diverticulitis or diverticulosis and has not 
required any surgery for treatment of diverticulitis.  He did 
not present any known precipitating factors for his flare-ups 
and no food intolerances which would bring about gastritis, 
esophagitis or reflux.  He reported that he would experience 
reflux symptoms several times per week and a small degree of 
indigestion.  He complained of having constant difficulty 
swallowing both liquids and solids, with greater difficulty 
with liquids, but that eventually the liquids would pass 
through.  He had no history of nausea or vomiting, melena or 
hematemesis.  He had one incidence of bright red blood in his 
stool which was secondary to hemorrhoids.  He described his 
appetite to be good and his weight to be stable.  
Occasionally he would experience a loose bowel movement as a 
result of something he ate and that this may occur up to two 
times per week within 15 - 30 minutes of eating.  He had not 
noted any specific type of food that caused him to experience 
loose bowel movements.  

Objective examination in October 2001 revealed a weight of 
209.8 pounds with a maximum weight in the past year of 212 
pounds.  He was described by the examiner to be well-
developed and well-nourished.  His abdomen was without 
organomegaly, masses or tenderness.  There was no rebound 
tenderness and his bowel sounds were normoactive.  His 
abdomen was not distended.  Esophagram and upper 
gastrointestinal series revealed multiple shallow 
indentations on the posterior aspect of his cervicoesophagus 
which were due to compression by the cervical osteophytosis.  
However, the barium flowed readily throughout the proximal 
esophagus.  There was an abnormal peristalsis within the 
distal esophagus with marked peristaltic contractions and 
delayed emptying of the esophagus.  The films revealed the 
presence of a small sliding type hiatal hernia with a short 
segment of marked narrowing of the esophagus at the 
esophageal-gastric junction.  Other than the hiatal hernia, 
no gross abnormalities of the stomach were identified.  The 
duodenum was normal in appearance.  The impression was hiatal 
hernia with small stricture at the esophageal-gastric 
junction with nor other abnormalities demonstrated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran's service-connected diverticulosis (with history 
of diverticulitis, gastritis, achalasia, esophagitis and 
dysphagia) is ratable under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7327, which rates diverticulitis 
using the schedule for irritable colon syndrome, peritoneal 
adhesions or ulcerative colitis, or Diagnostic Code 7203 for 
rating esophagitis and dysphagia using the schedule for 
stricture of the esophagus, depending upon the predominant 
disability picture.

Diagnostic Code 7327-7319 (2002) provides for a 10 percent 
evaluation for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) manifested by frequent 
episodes of bowel disturbance with abdominal distress.  
Assignment of a 30 percent evaluation is warranted when there 
is severe irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

Diagnostic Code 7327-7203 (2002) provides for a  30 percent 
evaluation for moderate stricture of the esophagus.  
Assignment of a 50 percent evaluation is warranted when there 
is severe stricture of the esophagus permitting passage of 
liquids only.  Assignment of an 80 percent evaluation is 
warranted when there is stricture of the esophagus permitting 
passage of liquids only with marked impairment of general 
health.  

The veteran's service-connected disability of his digestive 
tract encompasses both the upper and lower ends.  At the 
present time he is rated 10 percent disabling on the basis of 
diverticulitis.  The clinical evidence shows that there is 
marked diverticulosis of the colon demonstrated on air 
contrast barium enema with subjective complaints of flare-ups 
of gastrointestinal symptoms manifested by a dull, nagging 
type of pain in his mid-abdominal area which occurred 
approximately 2 - 3 times over a six-month period with each 
episode lasting 2 - 3 days in duration with loose bowel 
movements occurring up to two times per week.  The frequency 
of these symptoms more closely approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 7319 for 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  The 
symptoms do not more approximate the criteria for a 30 
percent evaluation as there is not indication of severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

However, rating the veteran's service-connected disability on 
the basis of esophageal stricture would permit the assignment 
of an evaluation greater than 10 percent.  In the present 
case, he is also disabled by esophageal disorders resulting 
from gastroesophageal reflux which he reportedly experienced 
several times per week with difficulty swallowing liquids and 
solids.  Esophagram and upper gastrointestinal series in 
October 2001 revealed abnormal peristalsis within his distal 
esophagus with marked peristaltic contractions and delayed 
emptying of the esophagus and a small sliding type hiatal 
hernia with a short segment of marked narrowing of his 
esophagus at the esophageal-gastric junction.  We find that 
the degree of impairment presented by this picture more 
closely approximates the criteria for a 30 percent evaluation 
on the basis of moderate stricture of the esophagus under 
Diagnostic Code 7327-7203.  (See 38 C.F.R. § 4.7)  However, 
assignment of a 50 percent evaluation is not warranted as the 
objective evidence shows that the esophageal stricture is not 
so severe as to permit only the passage of liquids.  The 
veteran is able to eat solid foods and has not experienced 
any difficulty with maintaining a stable weight.  

In view of the foregoing discussion we find that the 
predominant disabling aspect of the veteran's service-
connected gastrointestinal disorder is his impairment due to 
esophageal stricture and that rating his gastrointestinal 
disorder on the basis of esophageal stricture would confer 
upon him the greater benefit.  Therefore, he will be granted 
a 30 percent evaluation for moderate esophageal stricture.  
This allowance is subject to the applicable laws and 
regulations which govern awards of VA compensation.  See 38 
C.F.R. § 3.400 (2002).

(c.)  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

The veteran's service medical records show normal 
cardiovascular findings on enlistment examination in April 
1965 with a measured blood pressure of 126/78 
(systolic/diastolic in millimeters of mercury (mm/Hg)).

The report of a periodic medical examination of the veteran 
in March 1966 shows normal cardiovascular findings and a 
blood pressure reading of 124/80.

The report of a periodic medical examination of the veteran 
in February 1967 shows normal cardiovascular findings and a 
blood pressure reading of 134/74.

The report of a periodic medical examination of the veteran 
in October 1967 shows normal cardiovascular findings and a 
blood pressure reading of 130/82.

The report of a periodic medical examination of the veteran 
in September 1968 shows normal cardiovascular findings and a 
blood pressure reading of 132/84.

The report of a periodic medical examination of the veteran 
in November 1975 shows normal cardiovascular findings and a 
blood pressure reading of 126/80.

The report of a periodic medical examination of the veteran 
in November 1984 shows normal cardiovascular findings and a 
blood pressure reading of 122/80.

The report of the veteran's service retirement medical 
examination in July 1986 shows normal cardiovascular findings 
and a blood pressure reading of 124/70.

The report of an April 1987 VA examination shows that the 
veteran's blood pressure readings were 140/88 in the standing 
position and 134/84 seated.  The veteran stated to the 
examiner that he had been told her had elevated blood 
pressure in service.  However, the examiner did not find any 
cardiovascular abnormalities on examination.

VA outpatient medical records show that in June 1988 the 
veteran's measured blood pressure was 120/80.  In early 
November 1988 it was 110/64.  A VA medical examination report 
dated in early November 1988 shows a blood pressure reading 
of 120/74.  Another VA intake report dated in late November 
1988 shows a blood pressure reading of 150/100.

VA outpatient treatment and medical examination reports dated 
1988 - 2001 show that the veteran was diagnosed with 
hypertension.  A July 1999 VA examination report notes that 
he was first diagnosed with hypertension approximately a year 
earlier.  An outpatient treatment note dated September 2000 
shows a history of hypertension extending back three years 
previously.  In commentary accompanying the July 1999 VA 
examination report the reviewing physician expressed his 
opinion that the veteran's service-connected diabetes 
mellitus did not cause his hypertension.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of elevated blood pressure 
readings in service will permit service connection for 
hypertensive vascular disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The medical evidence does not establish a direct link between 
the veteran's current diagnosis of chronic hypertension and 
his period of active service.  All medical examination and 
treatment reports from service show normal blood pressure 
readings and no diagnosis of chronic hypertension.  

The veteran separated from service in January 1987.  For the 
one-year presumptive period running from January 1987 to 
January 1988 his medical records show two blood pressure 
readings of 140/88 and 134/84 during VA examination in April 
1987.  Although the examiner noted in his report that the 
veteran alleged that he had been told he had elevated blood 
pressure during service, the examiner did not diagnose the 
veteran with hypertension.  Thereafter, blood pressure 
readings from June 1988 to early November 1988 show normal 
blood pressure readings and an elevated blood pressure 
reading of 150/100 in late November 1988.   We find that the 
evidence does not show a clear cut diagnosis of hypertension 
nor demonstrates sustained elevated blood pressure readings 
indicative of essential hypertension, which is generally 
accepted to be a systolic pressure of 140 mm/Hg or greater 
and a diastolic pressure of 90 mm/Hg or greater.  The single 
systolic reading on 140 mm/Hg noted on VA examination in 
April 1987 was not shown to be a sustained condition as 
subsequent blood pressure readings obtained in 1988 showed a 
systolic of not higher than 120 mm/Hg from June 1988 - early 
November 1988.  A clearly elevated and hypertensive blood 
pressure reading of 150/100 was noted in November 1988.  
However, this reading was obtained approximately eleven 
months after the one-year presumptive period had lapsed.  
Furthermore, the report of a VA examination conducted in July 
1999 noted that the veteran had only been first diagnosed 
with hypertension in the prior year (i.e., 1998, or over a 
decade after the veteran was discharged from military duty).  
Therefore, we find that the facts of the case do not support 
an allowance of service connection for hypertension on a 
presumptive basis.  (See 38 C.F.R. §§ 3.303, 3.307, 3.309)

The post-service medical records do not provide a basis to 
allow the veteran's claim for service connection for 
hypertension on a secondary basis.  Notwithstanding his 
assertions that his hypertensive disability was the result of 
his service-connected diabetes mellitus, there is no 
objective medical evidence linking these two disabilities.  
Furthermore, a definitive medical opinion was presented on VA 
examination in July 1999 which stated in clear terms that the 
examining physician did not believe that the veteran's 
diabetes caused his hypertension.  To the extent that the 
veteran seeks to establish a link between his hypertension 
and his diabetes based upon his personal knowledge of his own 
medical condition, as he does not possess any formal medical 
training or accreditation as a medical professional he lacks 
the requisite expertise to provide commentary upon medical 
observations and to make medical diagnoses.  Therefore, his 
statements in this regard are not entitled to be accorded 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, we conclude that the 
weight of the evidence is against the veteran's claim of 
entitlement to service connection for hypertension.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

ORDER

An increased evaluation in excess of 20 percent for diabetes 
mellitus with cataracts is denied.

A 30 percent for diverticulosis (with history of 
diverticulitis, gastritis, achalasia, esophagitis and 
dysphagia) is granted.

Service connection for hypertension is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

